Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner however correction to the date of the filing is suggested as it appears it was filed Dec 13, 2021 and not Dec 31, 2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Hatanaka et al. (US 2002/0167484) does not teach nor suggest in detail the format of the limitations of ““a display device that displays video content to a person wherein the video content comprises a plurality of frames; a media device that provides a video stream including the video content to the display device; a pointing device that the person uses to select a screen coordinate on the display device; frame specification data that identifies the video content of the video stream and which of the frames among the plurality of frames was displayed on the display device when the person chose the screen coordinate; a query comprising the screen coordinate and the frame specification data, the query containing data sufficient to specify a cursor aim point and to specify a frame of video among the plurality of frames, wherein the data sufficient to specify the frame of video comprises a media tag augmented with a composited annotation indicator containing annotation data for composited in scene elements in the video content, wherein the augmented media tag contains an ordered list of composited annotation indicators and the annotation data for the composited in scene elements indicates screen coordinates in the frame of video among the plurality of frames that correspond to a composited in item; and an element identifier provided in response to receiving the query, wherein the element identifier includes an element descriptor that is uniquely identified with an object that is displayable on the display device, the element identifier determined based upon the query comprising the screen coordinate and the frame specification data, wherein the annotation server annotates every pixel in the frame of video among the plurality of frames” as recited in Independent claim 21 and similarly recited in Independent claims 42 and 48 (In remarks filed on 1/14/2022 and as reflected in pages 9-10 of the Non Final rejection mailed 5/26/2022 as well as Applicant’s enabling portions of the specification). Hatanaka teaches a system wherein pointing information is sent from the users device to a server or towards the playback device to determine the element that has been selected by the user, however, does not teach in detail the composition of the composited annotation data for composited in scene elements in the video element. While the limitation of “wherein the augmented media tag contains an ordered list of composited annotation indicators; and the annotation data for the composited in scene elements indicates screen coordinates in the frame of the video among the plurality of frames that correspond to a composited in item” makes it clearer that the composited in scene elements are presented across a plurality of frames at the same time being composited (i.e. in layers). The prior art does not appear to teach such a query being augmented with such data and for the processes that follow such a query. 
Furthermore, the claimed underlined limitations above in claims 21 and similarly recited in independent claims 42 and 48 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above combination of the discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 21, 23-25 and 33-48 are allowed over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481